DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 16 February 2021 have been considered.
The rejection under section 101 is overcome by amendment.  
The double patenting rejection is overcome by amendment.
Applicant argues that Rom fails to teach the newly-claimed subject matter.  Examiner respectfully disagrees for the reasons set forth in the new grounds of rejection below.  To generalize, Rom teaches storing a graphical representation of game play associated with data about the interaction taking place during the game play, and correlates the two to produce a gamer skill label.  Rom [0101].  These graphical representations are presented as part of a social media feed.  Rom [0102], [0104], [0107], [0117].  Rom does not teach a filtered social media feed.  Pesavento, however, teaches a filtered social media feed.  It would therefore have been obvious to filter the social media feed using the gamer skill label in order to advantageously produce a relevant social media feed.

Claim Objections
Claims 1, 12, and 23 are objected to because of the following informalities:  Claims 1, 12, and 23 recite “wherein the recorded media file associated with a timestamp file is stored”.  This should read “wherein the recorded media file is associated with a timestamp file and is stored”.  Claims 1, 12, and 23 recite “wherein the activity file based on the user interaction”.  This should read “wherein the activity file is based on the user interaction”.    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12-17, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom et al., US 2018/0318708 A1 (hereinafter “Rom”), in view of Pesavento et al., US 2017/0339093 A1 (hereinafter “Pesavento”).

As per claims 1, 12, and 23, Rom teaches:
receiving information regarding an interactive content title, the received information indicating an interaction by a user with the interactive content title (Rom [0095], [0101]), where hardware statistics –  raw gaming stimulations, macro-substituted stimulations, and gaming action results – and performance factors are the interactions, and where the game being played is the interactive content title;
tracking the received information to determine when an activity begins and ends (Rom [0092]), where game play is the activity, and the timeframe of game play is determined such that it can be determined whether it is during or after game play;
recording a media file based on when the activity begins and ends, wherein the recorded media file associated with a timestamp file is stored among a plurality of media files at a database (Rom [0092], [0116]), where the graphical representation is the media file, where the graphical representation is of game play, where the graphical representation is of a particular session of ;
creating an activity file concurrent with recordation of the media file, wherein the activity file based on the user interaction and associated with the media file and the timestamp file (Rom [0101], [0116]), where the gamer skill profile is the activity file, where the gamer skill profile is associated with the media file insofar as it is the result of a correlation involving the graphical representation, and is associated with the timestamps inasmuch as it is the result of a correlation with a particular game play that occurred at a particular time as represented by both the hardware statistics and the graphical representation in order to represent profiles with respect to particular time periods of the various time periods;
identifying one or more keywords based on the activity file, each keyword characterizing a type of the user interaction with the interactive content title (Rom [0101]), where the labels are the keywords.

Rom, however, does not teach:
filtering the plurality of media files based on the identified keywords, wherein filtering the plurality of media files includes comparing the identified on keywords to metadata associated with each of the media files;
generating a display of a filtered set of media files within the targeted media feed on a user device of the user, each of the media files in the filtered set associated with metadata that matches one or more of the identified keywords; and
updating the display of the targeted media feed to include a new filtered set of the media files based on one or more new matches corresponding to new interaction by the user with the interactive content title.

The analogous and compatible art of Pesavento, however, teaches generating a media stream from by filtering content – media files as claimed – that matches user interests based on keyword information in a user profile to produce a filtered media stream – a targeted media feed as claimed (Pesavento [0093]), where filtering is performed by matching metadata associated with content files (Pesavento [0109]-[0110], [0117]-[0118]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Pesavento with those of Rom to produce a targeted media feed based on the user interests of Rom as represented by their playstyle so as to present relevant content within a social networking environment of Rom (Rom [0101]-[0109]), where a gamer’s skill profile changes over time such that the label applied would change, resulting in a different set of filtered media.

As per claims 2 and 13, the rejection of claims 1 and 12 is incorporated, and Rom further teaches:
wherein the interactive content title is a game title (Rom [0101]), where the gaming actions are for a video game.

As per claims 3 and 14, the rejection of claims 2 and 13 is incorporated, and Rom further teaches:
wherein the received information indicates a current level of the user within the game title (Rom [0101], “abilities”).

As per claims 4 and 15, the rejection of claims 3 and 14 is incorporated, and Rom further teaches:
generating the keywords based on the current level the user (Rom [0101], “label the gamer, for example, as an attacker, as cool under fire, as a multiple weapon expert, or as a sniper”).

As per claims 5 and 16, the rejection of claims 1 and 12 is incorporated, but Rom does not teach:
wherein the media includes news concerning the interactive content title, and wherein the news is published by a same publisher of the interactive content title.

The analogous and compatible art of Pesavento, however, teaches generating a media stream including content (Pesavento [0093]), where the author and subject matter of the content is, as claimed, non-functional descriptive matter.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Pesavento with those of Rom to produce a targeted media feed based on the user interests of Rom as represented by their playstyle so as to present relevant content within a social networking environment of Rom (Rom [0101]-[0109]), where a gamer’s skill profile changes over time such that the label applied would change, resulting in a different set of filtered media.

As per claims 6 and 17, the rejection of claims 1 and 12 is incorporated, but Rom does not teach:
the media includes user-generated content produced by one or more peers.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Pesavento with those of Rom to produce a targeted media feed based on the user interests of Rom as represented by their playstyle so as to present relevant content within a social networking environment of Rom (Rom [0101]-[0109]), where a gamer’s skill profile changes over time such that the label applied would change, resulting in a different set of filtered media.

As per claims 10 and 21, the rejection of claims 1 and 12 is incorporated, but Rom does not teach:
wherein the media is produced by one or more third party publishers.

The analogous and compatible art of Pesavento, however, teaches generating a media stream from by filtering user-generated content (Pesavento [0093]), where the users are third party publishers as claimed.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Pesavento with those of Rom to produce a targeted media feed based on the user interests of Rom as represented by their playstyle so as to present relevant content within a social networking environment of Rom (Rom [0101]-[0109]), where a gamer’s skill profile changes over time such that the label applied would change, resulting in a different set of filtered media.

Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom et al., US 2018/0318708 A1 (hereinafter “Rom”), in view of Pesavento et al., US 2017/0339093 A1 (hereinafter “Pesavento”), and further in view of Bhadury et al., US 2018/0225378 A1 (hereinafter “Bhadury”).

As per claims 7 and 18, the rejection of claims 6 and 17 is incorporated, but the combination of Rom and Pesavento does not teach:
wherein at least one of the one or more peers is a designated influencer.

The analogous and compatible art of Bhadury, however, teaches boosting content in a feed if the content is from an influencer (Bhadury [0039]).

It would therefore have been obvious to combine the teachings of Bhadury with those of Rom and Pesavento to boost content of an influencer in the media stream of Pesavento in order to make a stream more interesting to the user.

As per claims 8 and 19, the rejection of claims 7 and 18 is incorporated, but the combination of Rom and Pesavento does not teach:
comprising promoting media produced by the designated influencer more than other media within the targeted media feed.

The analogous and compatible art of Bhadury, however, teaches boosting content in a feed if the content is from an influencer (Bhadury [0039]).

.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom et al., US 2018/0318708 A1 (hereinafter “Rom”), in view of Pesavento et al., US 2017/0339093 A1 (hereinafter “Pesavento”), and further in view of O’Heeron et al., US 2018/0033250 A1 (hereinafter “O’Heeron”).

As per claims 9 and 20, the rejection of claims 6 and 17 is incorporated, but the combination of Rom and Pesavento does not teach:
wherein the user-generated content is specific to an interactive content title and includes a link selectable to automatically launch the specific interactive content title.

The analogous and compatible art of O’Heeron, however, teaches that posted content to a social media feed include a link to launch a game application (O’Heeron [0059]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of O’Heeron with those of Rom and Pesavento to include a link to launch a specific game title in the stream of Pesavento to allow for users to launch a game through the stream in order to provide increased functionality to the users of the system.

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rom et al., US 2018/0318708 A1 (hereinafter “Rom”), in view of Pesavento et al., US 2017/0339093 A1 (hereinafter “Pesavento”), and further in view of Kuipers et al., US 2018/0101614 A1 (hereinafter “Kuipers”).

As per claims 11 and 22, the rejection of claims 10 and 21 is incorporated, but the combination of Rom and Pesavento does not teach:
comprising filtering the third party media by publisher.

The analogous and compatible art of Kuipers, however, teaches filtering social media content by author (Kuipers [0018]).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Kuipers with those of Rom and Pesavento to filter the media stream of Pesavento by author so as to prioritize authoritative sources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159